Essex Property Trust, Inc. 925 East Meadow Drive Palo Alto, California 94303 VIA EDGAR June 21, 2010 Kevin Woody Branch Chief Senior Staff Accountant Securities and Exchange Commission Division of Corporation Finance 450 Fifth Street, N.W. Washington, DC, 20549 Re: Essex Property Trust, Inc., a Maryland corporation Form 10-K for the Fiscal Year Ended December 31, 2009 Filed February 26, 2010 Definitive Proxy Statement Filed March 22, 2010 File No. 001-13106 Dear Mr. Woody: Essex Property Trust, Inc., a Maryland corporation (“Essex”), respectfully requests additional time to respond to the comment letter, dated June 10, 2010, from the staff of the Securities and Exchange Commission, related to the above filings.Essex plans to submit its response on or before July 16, 2010.Please contact me if this schedule is in any way a problem. Thank you for your assistance. Sincerely, /s/ Michael T. Dance Michael T. Dance Chief Financial Officer Essex Property Trust, Inc.
